DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	See also 20070081695 paragraph 28-30
Claims 1-13, 15-19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZOU et al (US 2019/0272411) in view of KUTARAGI et al (US 2014/0149376) and FOXLIN et al (US 2007/0081695).
Regarding claim 1, ZOU discloses a system for shape dependent model identification in a point cloud (abstract), the system comprising: a scanner device 110 that captures a 3D point cloud corresponding to a representation of an object (Figure 2; paragraph 8-10); a computer 120 that receives a sensor data, a time of capture of the sensor data being substantially the same time as that of the 3D point cloud, the sensor data indicative of a position of a part of the object at the time of capture (Figure 2, 4; paragraph 8-11, 52; segmentation of captured); the computer further configured to compute an adjusted shape of the object from a baseline shape 144 of the object by using the sensor data (Figure 4, 8; paragraph 68-72, 84, 85; fine-tuning of pose and matching 2D and 3D shape); and an object recognition module that searches for and identifies the object in the 3D point cloud based on the adjusted shape (Figure 4, 5, 7; paragraph 52-54).  However, ZOU does not expressly disclose a movable part of the object at the time of capture.  KUTARAGI discloses a movable part of the object at the time of capture (Figure 5; paragraph 123).  Therefore it would have been obvious to a person of ordinary skill in the art to modify ZOU to include the teachings of KUTARAGI, since KUTARAGI states that such a modification would provide recognition of object features based on a generated data set.  Furthermore, as both inventions are analogous, such a modification would provide additional feature recognition to the invention of ZOU. However, the combination of ZOU and KUTARAGI does not expressly disclose the sensor data received from a sensor coupled to the object.  In a similar field of endeavor, FOXLIN discloses sensor data received from a sensor coupled to the object (paragraph 6-8, 28-30).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of ZOU and FOXLIN to include the teachings of FOXLIN, since FOXLIN states that such a modification would allow specific points of an object to be tracked using attached markers.  
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the baseline shape of the object represents a shape of the object with one or more movable parts of the object being in an initial state (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; template and part data would correspond to an initial state).
	Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the sensor data comprises a plurality of positions of a plurality of moving parts of the object respectively (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; captured segments of an object).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the baseline shape of the object is a computer aided design model of the object (KUTARAGI – paragraph 123).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the adjusted shape of the object is computed by using a computer aided design program (ZOU – paragraph 8-10; KUTARAGI – Figure 5).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the computer is further configured to filter the object from the 3D point cloud based on the adjusted shape (ZOU – Figure 3C; paragraph 85; KUTARAGI – paragraph 86, 223).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the computer is further configured to store the filtered 3D point cloud as part of an environment model captured by the scanner device (ZOU – Figure 3C; paragraph 85; KUTARAGI – paragraph 86, 223).
Regarding claim 8, ZOU discloses a method for shape dependent model identification in point clouds (abstract), the method comprising: capturing, by a scanner device, a 3D point cloud corresponding to a representation of an object (Figure 2; paragraph 8-10); receiving, by a computer, a sensor data, a time of capture of the sensor data being substantially the same time as that of the 3D point cloud, the sensor data indicative of a position of a part of the object at the time of capture (Figure 2, 4; paragraph 8-11, 52; segmentation of captured); computing, by the computer, an adjusted shape of the object from a baseline shape of the object by using the sensor data (Figure 4, 8; paragraph 68-72, 84, 85; fine-tuning of pose and matching 2D and 3D shape); and searching for and identifying, by an object recognition module, the object in the 3D point cloud based on the adjusted shape (Figure 4, 5, 7; paragraph 52-54).  However, ZOU does not expressly disclose a movable part of the object at the time of capture.  KUTARAGI discloses a movable part of the object at the time of capture (Figure 5; paragraph 123).  Therefore it would have been obvious to a person of ordinary skill in the art to modify ZOU to include the teachings of KUTARAGI, since KUTARAGI states that such a modification would provide recognition of object features based on a generated data set.  Furthermore, as both inventions are analogous, such a modification would provide additional feature recognition to the invention of ZOU.  However, the combination of ZOU and KUTARAGI does not expressly disclose the sensor data received from a sensor coupled to the object.  In a similar field of endeavor, FOXLIN discloses sensor data received from a sensor coupled to the object (paragraph 6-8, 28-30).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of ZOU and FOXLIN to include the teachings of FOXLIN, since FOXLIN states that such a modification would allow specific points of an object to be tracked using attached markers.  
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the baseline shape of the object represents a shape of the object with one or more movable parts of the object being in an initial state (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; template and part data would correspond to an initial state).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the sensor data comprises a plurality of positions of a plurality of moving parts of the object respectively (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; captured segments of an object).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the baseline shape of the object is a computer aided design model of the object (KUTARAGI – paragraph 123).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the adjusted shape of the object is computed by using a computer aided design program (ZOU – paragraph 8-10; KUTARAGI – Figure 5).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the computer is further configured to filter the object from the 3D point cloud based on the adjusted shape (ZOU – Figure 3C; paragraph 85; KUTARAGI – paragraph 86, 223) and to store the filtered 3D point cloud as part of an environment model captured by the scanner device (ZOU – Figure 3C; paragraph 85; KUTARAGI – paragraph 86, 223).
Regarding claim 15, ZOU discloses a computer program product comprising a memory device having computer executable instructions stored thereon (abstract; processing and memory are inherently require), the computer executable instructions when executed by one or more processors perform a method for shape dependent model identification in point clouds, the method comprising: capturing, by a scanner device, a 3D point cloud corresponding to a representation of an object (Figure 2; paragraph 8-10); receiving, by a computer, a sensor data, a time of capture of the sensor data being substantially the same time as that of the 3D point cloud, the sensor data indicative of a position of a part of the object at the time of capture (Figure 2, 4; paragraph 8-11, 52; segmentation of captured); computing, by the computer, an adjusted shape of the object from a baseline shape of the object by using the sensor data (Figure 4, 8; paragraph 68-72, 84, 85; fine-tuning of pose and matching 2D and 3D shape); and searching for and identifying, by an object recognition module, the object in the 3D point cloud based on the adjusted shape (Figure 4, 5, 7; paragraph 52-54).  However, ZOU does not expressly disclose a movable part of the object at the time of capture.  KUTARAGI discloses a movable part of the object at the time of capture (Figure 5; paragraph 123).  Therefore it would have been obvious to a person of ordinary skill in the art to modify ZOU to include the teachings of KUTARAGI, since KUTARAGI states that such a modification would provide recognition of object features based on a generated data set.  Furthermore, as both inventions are analogous, such a modification would provide additional feature recognition to the invention of ZOU.  However, the combination of ZOU and KUTARAGI does not expressly disclose the sensor data received from a sensor coupled to the object.  In a similar field of endeavor, FOXLIN discloses sensor data received from a sensor coupled to the object (paragraph 6-8, 28-30).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of ZOU and FOXLIN to include the teachings of FOXLIN, since FOXLIN states that such a modification would allow specific points of an object to be tracked using attached markers.  
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the baseline shape of the object represents a shape of the object with one or more movable parts of the object being in an initial state (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; template and part data would correspond to an initial state).
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the sensor data comprises a plurality of positions of a plurality of moving parts of the object respectively (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; captured segments of an object).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the baseline shape of the object is a computer aided design model of the object (KUTARAGI – paragraph 123).
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the adjusted shape of the object is computed by using a computer aided design program (ZOU – paragraph 8-10; KUTARAGI – Figure 5).
Regarding claim 21, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the sensor captures the sensor data provides information about movement of the movable part of the object along one or more axes (FOXLIN - paragraph 6-8, 28-30).
Regarding claim 22, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU, KUTARAGI, and FOXLIN further discloses wherein the sensor comprises a plurality of sensors, at least one sensor from the sensors being associated with a joint of the object (ZOU - paragraph 8-11, 52; FOXLIN – paragraph 6-8; ZOU discloses tracking of joined segments, FOXLIN discloses tracking of sensors on specific points of an object).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624